Citation Nr: 9935046	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for dizziness, hearing loss 
and headaches, all as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for residuals of a left shoulder injury and residuals of an 
injury to the right temporomandibular joint with headaches.  
In November 1995 the veteran withdrew his perfected appeal on 
the issue of service connection for a left shoulder disorder 
after the RO granted that benefit in October 1995.  In 
January 1995 the RO recharacterized the current appellate 
issues as residuals of a head injury causing 
temporomandibular pain with headaches.  In June 1995 the RO 
again recharacterized these issues as residuals of a head 
injury including dizziness, hearing loss and headaches.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a disorder associated with dizziness or 
headaches.

2.  There is no competent medical evidence that the veteran 
currently has a hearing loss.


CONCLUSION OF LAW

The claim of entitlement to service connection for dizziness, 
hearing loss and headaches is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred dizziness, hearing loss 
and headaches as a result of a head injury he sustained 
during his period of active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may also be established if 
a disorder such as a sensorineural hearing loss is manifested 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (1999).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  Id.  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service medical records disclose that in May 1993 the veteran 
experienced a syncopal episode of unknown etiology during 
which he struck and injured the right side of his face and 
head.  Thereafter, he reported discomfort including facial 
pain and numbness, ear pain, dizziness and headaches.  He was 
diagnosed only with a facial contusion.  Before separation 
from the service the veteran completed a November 1993 
medical history noting disorders including frequent or severe 
headaches, dizziness or fainting spells, ear, nose, or throat 
trouble and hearing loss.  The report of the veteran's 
separation physical examination includes normal clinical 
evaluations for ears, head, face, neck and scalp and includes 
no reference to the syncopal episode or to a disorder 
resulting from that episode.  There is no evidence that the 
veteran underwent psychological or psychomotor tests during 
his separation examination.

Dizziness and headaches

Following his separation from service the veteran underwent 
several VA examinations pertaining to his dizziness and 
headaches.  Reports of examinations in March 1994 note the 
veteran's complaint of intermittent dizziness.  One examiner 
speculated that the cause might have been middle ear 
pathology and that additional medical consultation was 
appropriate.  Another examiner concurred after noting that 
the veteran's ears were normal upon physical examination.  
This examiner also recommended additional tests to determine 
the etiology of the veteran's dizziness.  A contemporaneous 
cranial CT showed no pathology and the report provided no 
diagnosis.  An October 1994 examination found no peripheral 
nerve dysfunction which might explain dizziness or headaches 
and a February 1995 examination found no cranial nerve 
dysfunction.  The examiner recommended additional diagnostic 
tests.  An April 1995 magnetic resonance imaging examination 
of the veteran's head provided no diagnosis of a brain 
disorder or explanation for the veteran's dizziness and 
headaches.

The Board acknowledges that the veteran consistently has 
complained of dizziness and headaches since his in-service 
injury.  Although dizziness and headaches may constitute 
symptoms of a disease or injury subject to service 
connection, a symptom not associated with a diagnosed entity 
is not.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 
(1999).  Accordingly, no VA diagnostic code recognizes 
dizziness or headaches (except for migraines which are not at 
issue here) as compensable disabilities.  These unverifiable 
symptoms may be associated with a compensable disability only 
provided that medical evidence shows them to be consistent 
with and attributable to a specifically diagnosed disorder.  
See e.g. 38 C.F.R. §§ 4.120-4.124a (1999).  In this case, the 
record includes no medical evidence showing the veteran's 
headaches and dizziness to be consistent with or attributable 
to a diagnosed current disorder.  Therefore, the claim of 
entitlement to service connection for dizziness and headaches 
is not well grounded.

The veteran's representative argues, in essence, that the VA 
has failed in its duty to assist because not all recommended 
diagnostic testing pertaining to the veteran's claim for 
service connection for dizziness and headaches was performed.  
However, the Board notes that the duty to assist attaches 
only to a well-grounded claim.  Because the Board has found 
the claims for service connection for dizziness and headaches 
to be not well grounded the duty to assist is not at issue 
here.  See Morton v. West, 12 Vet. App. 477, 485 (1999).

Hearing loss

Upon a VA audiological evaluation in February 1995, the 
veteran's average pure tone air conduction was 14 in the 
right ear and 23 in the left ear.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
10
10
LEFT
10
20
25
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The audiologist described the veteran's hearing as normal in 
both ears.

Notwithstanding the veteran's claimed loss of his hearing 
acuity, the above findings disclose that the veteran 
unambiguously fails to meet the regulatory standard for 
establishing a current hearing disability.  There is no 
medical evidence contradicting the test findings or 
suggesting that the veteran currently suffers hearing loss 
sufficiently severe as to constitute a disability.  As the 
veteran is a layman with no medical training and expertise 
his statements of opinion, standing alone, cannot constitute 
competent evidence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Accordingly, under Epps, 126 F.3d at 1468, the veteran's 
claim for service connection for hearing loss is not well 
grounded.

In consideration of the foregoing, the Board finds that the 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for hearing loss.  Therefore, his claim for that 
benefit must be denied.

The veteran's representative argues that the record is 
incomplete because it does not contain reports of certain 
diagnostic testing pertaining to the veteran's claim for 
hearing loss.  However, given the lack of evidence of a 
current hearing loss, the Board finds this test data 
irrelevant to the just resolution of this matter.

Conclusion

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for dizziness, for hearing 
loss and for headaches, all as a residual of a head injury, 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

